internal_revenue_service number release date uil index no date cc ita br05 plr-102164-03 attention legend x taxpayer dates l m n dear taxpayer this is in response to your authorized representative's letter and submissions of date and other previous correspondence and submissions in which he requested on your behalf rulings under sec_117 of the internal_revenue_code_of_1986 code regarding the proper federal_income_tax treatment of certain tuition reduction benefits provided by you x sometimes referred to herein as the taxpayer or the college under the college's tuition reduction program the program we are pleased to address your concerns the information submitted indicates that x is an educational_organization described in sec_170 of the code as of date l the college including controlled affiliates employed approximately big_number employees excluding those employees who regularly work less than time and certain temporary employees who had failed to complete a year_of_service with big_number or more hours_of_service of these big_number employees are union members of whom are highly compensated within the meaning of sec_414 and big_number are non-union employees of whom are highly compensated the college's union employees are covered by a collective bargaining agreement of the college's non-union workforce big_number are nonexcludable employees of whom are highly compensated employees and are non-highly compensated employees of the highly_compensated_employee group are eligible for plan one and are eligible for plan two non-highly compensated employees are eligible for plan one and non-highly compensated employees are eligible for plan two the purpose of the tuition reduction program is to assist faculty and staff union and non-union with the cost of providing undergraduate college education for their spouses and children the program is composed of two different plans plan one and plan two plan one provides tuition reduction for studies at the college and is available with respect to the dependent daughters and wives of all full-time college employees including faculty administrative staff and union employees with three years or one year in the case of employees hired before date m of continuous full-time service provided the dependent daughters and wives are selected for admission through the normal admissions process and maintain diploma-grade standing plan one provides of the college's tuition in the case of employees hired prior to date m and of the college's tuition in the case of employees hired on or after date m plan two provides tuition reduction benefits with respect to studies full-time undergraduate only limited to eight semesters of dependent_children outside of the college at another educational_institution providing post-secondary education prior to date n plan two was available only to full-time faculty and full-time administrative staff at or above a particular grade provided that the faculty or administrative staff member had five years of continuous full-time service as of date n plan two was no longer available to administrative staff hired on or after that date although prior eligible staff remain eligible the benefit is currently equal to of the college's current tuition or of the tuition of the other educational_institution whichever is less generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and ordinarily includible in gross_income as wages sec_117 of the internal_revenue_code however provides a special rule in the case of a qualified_tuition_reduction sec_117 provides that gross_income shall not include any qualified_tuition_reduction sec_117 defines a qualified_tuition_reduction as the amount of any reduction in tuition provided to any employee of a sec_170 educational_organization for the education below the graduate level at such an educational_organization of a such employee or b any person treated as an employee or whose use is treated as an employee_use under the rules of sec_132 sec_132 refers generally to spouses and dependent_children of employees sec_170 describes an educational_organization as one which normally maintains a regular faculty and curriculum and normally has a regular body of pupils or students in attendance at the place where its education activities are regularly carried on an entity described in sec_170 or of the code or an institution that is operated as an activity or function of such an entity may qualify as an educational_organization described in sec_170 for purposes of sec_117 except for the case of certain graduate teaching and research assistants the exclusion from income provided by sec_117 is limited to education below the graduate level sec_117 provides an exception for individuals who are graduate students at the employing institution and who are engaged in providing teaching or research activities for that educational_institution sec_117 of the code provides that the exclusion from income of a qualified_tuition_reduction will apply to highly compensated employees only if such reduction is available on substantially the same terms to each member of a group_of_employees which is defined under a reasonable classification set up by the employer which does not discriminate in favor of highly compensated employees within the meaning of sec_414 sec_1_410_b_-4 of the income_tax regulations generally provides the test for determining whether a classification is reasonable and nondiscriminatory that test has two parts sec_1_410_b_-4 requiring that a classification established by an employer for its employees be reasonable and sec_1_410_b_-4 requiring that a plan pass an objective test to assure that the reasonable classification is nondiscriminatory the objective test has a safe_harbor an unsafe harbor and a facts_and_circumstances_test for situations falling between the safe and unsafe harbors the test applies with respect to the minimum_coverage_rules of code sec_410 and may be incorporated into code sec_117 taking into account the differences between a qualified_retirement_plan and a qualified_tuition_reduction plan nonetheless although sec_117 prohibits discrimination in favor of highly compensated employees described in sec_414 there is no specific language in sec_117 mandating that the same coverage tests applicable under sec_410 are also applicable under sec_117 thus the determination of whether a tuition reduction plan in fact discriminates in favor of highly compensated employees for purposes of sec_117 is made based upon an analysis of all relevant facts and circumstances sec_1_410_b_-4 of the regulations provides that a classification will be reasonable if based on all of the facts and circumstances the classification is reasonable and established under objective business criteria that identify the category of employees who benefit under the plan reasonable classifications include specified job categories nature of compensation ie salaried or hourly geographic location and other similar bona_fide business criteria the house ways_and_means_committee report on the deficit_reduction_act_of_1984 h_r rep no part 98th cong 2d sess provides additional examples of reasonable classifications the report explains that an employer could establish a classification based on such factors as seniority full-time vs part-time employment or job description provided that the classification is nondiscriminatory in the instant case plan one satisfies the reasonable classification of employees test of sec_117 pending the adoption of temporary or final regulations providing differently plan two will also be treated as satisfying the reasonable classification of employees test of that section plan one satisfies the safe_harbor test and does not discriminate in favor of highly compensated employees plan two falls between the safe_harbor and unsafe harbor percentages thus whether that plan is discriminatory for purposes of sec_117 is determined based on all relevant facts and circumstances based on the significant number of non- highly compensated employees benefitting under plan two and the fact that the college maintains as well as a part of its tuition reduction benefits program plan one which is available to a much larger cross-section of its workforce we conclude that plan two will be treated as not discriminating in favor of highly compensated employees thus x's tuition reduction program consisting of plans one and two satisfies the prohibition against discrimination in favor of highly compensated employees as described in sec_117 of the code based on the information provided and representations furnished we have determined that the described tuition reduction benefits provided under the taxpayer’s tuition reduction program consisting of both plan one and plan two to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of such persons at x or at any educational_institution described in sec_170 are excludable from the gross incomes of such employees under sec_117 of the internal_revenue_code as qualified tuition reductions accordingly the value of the described tuition reduction benefits granted under x's tuition reduction program to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of such individuals does not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa x is not required to file forms w-2 or any returns of information under sec_6041 with respect to such payments or remissions this letter_ruling is based on the facts and representations provided by the taxpayer and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 pincite however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter_ruling should be maintained with x's permanent records pursuant to a power_of_attorney currently on file with this office copies of this letter are being sent to x's designated authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william a jackson associate chief_counsel income_tax accounting by william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
